Citation Nr: 0913704	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-38 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
with retinopathy and neuropathy, to include as due to 
exposure to agent orange.

2.  Whether new and material evidence has been submitted to 
warrant reopening a claim of entitlement to service 
connection for a renal disorder, to include as due to 
exposure to agent orange.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to May 
1985.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire. 

In May 2008, the Veteran presented testimony before the 
undersigned Veterans Law Judge in a video conference from 
Manchester, New Hampshire; a transcript of that hearing is of 
record.   


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The Veteran currently has diabetes mellitus, type II, 
first diagnosed approximately nine years post-service. 

3.  The Veteran did not serve in Vietnam, and the record does 
not suggest exposure to herbicide agents during active 
service; an association between diabetes mellitus and service 
is not supported by competent evidence.

4.  The Veteran's claim for a renal disorder was previously 
denied by an unappealed rating decision of December 2004.  

5.  Evidence submitted since the December 2004 rating, which 
is neither cumulative nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, does not raise a reasonable 
possibility of substantiating the claim for service 
connection for a renal disorder.  


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus, type II, is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2008).

2.  The rating decision in December 2004, denying the claim 
of service connection for a renal disorder, is final.  38 
U.S.C.A § 7105(c) (West 2002); 38 C.F.R. § 3.104(a) (2008).

3.  The additional evidence presented since the rating 
decision by the RO in December 2004, denying the claim of 
service connection for a renal disorder, is not new and 
material, and the claim of service connection for a renal 
disorder is not reopened. 38 U.S.C.A. §§ 5108, 7105(c) (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the Veteran in correspondence from 
the RO dated in November 2006 and January 2007.  That 
correspondence notified the Veteran of VA's responsibilities 
in obtaining information to assist the Veteran in completing 
his claim, identified the Veteran's duties in obtaining 
information and evidence to substantiate his claim, and 
requested that the Veteran send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Formerly, 
the elements of proper notice included informing the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Section 3.159 was recently amended, 
effective May 30, 2008 as to applications for benefits 
pending before VA on or filed thereafter, to eliminate the 
requirement that VA will request the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  73 Fed. Reg. 23353 (April 30, 2008). 

The Veteran has been made aware of the information and 
evidence necessary to substantiate his service connection 
claim and has been provided opportunities to submit such 
evidence.  The RO has properly processed the appeal following 
the issuance of the required notice.  Moreover, all pertinent 
development has been undertaken, examinations have been 
performed, and all available evidence has been obtained in 
this case.  The appellant has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Clearly, from submissions by and on behalf of the Veteran, he 
is fully conversant with the legal requirements in this case.  
Thus, the content of these letters complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  No further action is necessary for compliance 
with the VCAA.   

The Court has held that in a claim to reopen it is vital to 
explain with particularity what specific evidence would 
constitute new and material evidence in the context of the 
prior final rating decision.  Kent v. Nicholson, 20 Vet. App. 
1, 10 (2006).  The notice provided to the Veteran in January 
2007 satisfies the requirements set forth in Kent with regard 
to the claim to reopen service connection for a renal 
disorder.

The Veteran acknowledged that no medical professional has 
associated his claimed disorders to his military service.  
After his hearing, he was afforded an additional 60 days 
within which to supplement the medical record but no 
additional evidence has been associated with the claims file. 


Background

Service treatment records are silent as to complaints, 
findings, treatment or diagnoses relating to diabetes 
mellitus, retinopathy, neuropathy and/or any renal disorder. 

Diabetes mellitus was first diagnosed in 1994, approximately 
nine years after military service.  

Entitlement to service connection for renal insufficiency 
(claimed as a kidney disorder secondary to hypertension) was 
denied by an unappealed rating determination of December 2004 
because his then existing renal disorder was not demonstrated 
as related to service or a service connected hypertension, 
but rather to his diabetes mellitus, a disorder for which 
entitlement to service connection had not yet been claimed.  

The current appeal derives from a claim that was filed in 
September 2006.  The Veteran asserts that his military 
service required him to fly over Vietnam and that such 
exposed him to herbicides.  He further claims that his 
exposure to herbicides caused his diabetes mellitus, 
retinopathy, neuropathy and renal disorder.  

The RO also endeavored to establish service dates in Vietnam; 
however, in November 2006, the National Personnel Records 
Center concluded that no in country Veteran's service could 
be verified. 


Service Connection Diabetes Mellitus

Service connection may be granted for a disorder that was 
incurred or aggravated while on active duty.  38 U.S.C.A. 
§§ 1110, 1131.  Disability which is proximately due to or the 
result of a service-connected disease or injury may also be 
service connected.  38 C.F.R. § 3.310.  "A determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
Additionally, service connection may be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.  Each 
disorder for which a veteran seeks service connection must be 
considered on the basis of evidence, including that shown by 
his service records, his medical records, and pertinent 
medical and lay evidence.  Id. 

In a claim for service connection, the ultimate credibility 
or weight to be accorded evidence must be determined as a 
question of fact.  The Board determines whether (1) the 
weight of the evidence supports the claim, or (2) the weight 
of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102;  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

In this case, service treatment records are silent as to 
complaints, findings, treatment or diagnoses relating to 
diabetes mellitus.  No medical opinion has suggested a 
relationship between service and the Veteran's diabetes 
mellitus.  Diabetes mellitus was first diagnosed in 1994, 9 
years after service.  Service connection on the one year 
presumptive basis, likewise, is not warranted since the 
claimed condition was not shown within one year of separation 
from service.  38 C.F.R. §§ 3.307, 3.309. 

VA regulations also provide that, if a veteran was exposed to 
an herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met 
provided that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.  38 C.F.R. § 3.309(e) 
(2008)(emphasis added).

The governing law also provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service."  38 U.S.C.A. § 1116(f) (West 2002).  

There is no evidence of record showing that the Veteran was 
exposed to a herbicide, including Agent Orange, during his 
period of active service.  Although the Veteran concedes that 
he did not have actual service in Vietnam, he claims that his 
herbicide exposure resulted from Vietnam fly-overs.  In this 
regard, there is no evidence of record which shows that such 
a situation as described by the Veteran led to his diabetes 
mellitus or associated disorders.  See VAOPGCPREC 7-93 (which 
directly held that a veteran whose only contact with Vietnam 
was in flying over it was not entitled to a presumption of 
herbicide exposure via service "in Vietnam").  

The Board additionally observes that the Veteran was awarded 
the Vietnam Service Medal, a decoration that was awarded to 
all members of the Armed Forces of the United States serving 
at any time between July 4, 1965 and March 28, 1973, in 
Vietnam, its contiguous waters, or airspace, thereover or to 
all members of the Armed Forces of the United States serving 
at any time between July 4, 1965 and March 28, 1973, in 
Thailand, Laos, or Cambodia, or the airspaces, thereover, and 
in direct support of operations in Vietnam.  The award of 
this decoration is consistent with and supports the Veteran's 
assertions that he flew over Vietnam, but, nonetheless, it 
does not support any alternative basis for entitlement to the 
presumption of herbicide exposure in this case.  See 
VAOPGCPREC 7-93, supra.  Accordingly, the presumption of 
service connection based on exposure to herbicides in the 
Republic of Vietnam does not apply.

Consequently, the Board concludes that the Veteran was not 
exposed to Agent Orange during his period of active service, 
and, as such, service connection for diabetes mellitus, 
retinopathy and neuropathy is not warranted on that basis. 

The United States Court of Appeals for the Federal Circuit 
has determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The Court has specifically held 
that the provisions of Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994) are applicable in cases involving Agent Orange 
exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  As 
noted above, no medical opinion has suggested a relationship 
between the Veteran's diabetes mellitus and any aspect of his 
military service, including, but not limited to, flying over 
Vietnam.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   



New and Material Evidence

In an unappealed rating determination from December 2004, the 
RO denied entitlement to service connection for a renal 
disorder, because his renal disorder was not demonstrated as 
related to service but rather to his diabetes mellitus.  
Inasmuch as the Veteran did not perfect a timely appeal, the 
RO's decision is final.  38 U.S.C.A. § 7105.

Pursuant to 38 U.S.C.A. § 5108 the Veteran's claim may be 
reopened if new and material evidence has been presented.  
New evidence submitted to reopen a claim will be presumed 
credible solely for the purpose of determining whether the 
claim has been reopened.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The Board must review all evidence 
submitted since the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  If 
the Board's decision is favorable to the veteran, his claim 
must be reopened and decided on the merits.  See Glynn v. 
Brown, 6 Vet. App. 523, 528-29 (1994).

Prior to discussing whether the Veteran has submitted new and 
material evidence, the Board must first address the 
definition of a "claim."  In Schroeder v. West, the Federal 
Circuit concluded that a "claim" should be defined broadly as 
an application for benefits for a current disability.  212 
F.3d 1265, 1269 (Fed. Cir. 2000); see also Rodriquez v. West, 
189 F.3d 1351, 1353 (Fed. Cir. 1999).  The Court applied this 
definition of a "claim" in Bingham v. Principi, 18 Vet. App. 
470, 474 (2004), holding that "direct and presumptive service 
connection are, by definition, two means (i.e. two theories) 
by which to reach the same end, namely service connection," 
and that it therefore "follows logically that the appellant, 
in seeking service connection . . . did not file two separate 
claims" but rather one claim.  Id.  In Roebuck v. Nicholson, 
20 Vet. App. 307 (2006), the Court held that although there 
may be multiple theories or means of establishing entitlement 
to a benefit for a disability, if the theories all pertain to 
the same benefit for the same disability, they constitute the 
same claim.  Especially of note is the issue of finality.  In 
Bingham, the Federal Circuit delineated an additional 
distinction between claims and theories when considering the 
question of finality.  It held that, pursuant to 38 U.S.C. 
§ 7104(b), "finality attaches once a claim for benefits is 
disallowed, not when a particular theory is rejected."  421 
F.3d at 1348-49.  

Here, the Veteran appears to raise an alternate theory of 
service connection for a renal disorder, which was not argued 
when his claim was first adjudicated in December 2004.  
Notwithstanding, for the reasons discussed above, the Board 
will consider this aspect of the claim as part and parcel of 
the Veteran's petition to reopen his claim for service 
connection for a renal disorder.  It is well settled that a 
new theory of causation for the same disease or injury that 
was the subject of a previously denied claim cannot be the 
basis of a new claim under 38 U.S.C.A. § 7104(b).  Boggs v. 
Peake, 520 F.3d 1330, 1336 (Fed. Cir. 2008).  

The Court has held that separate theories in support of a 
claim for benefits for a particular disability does not 
equate to separate claims for benefits for that disability.  
Although there may be multiple theories or means of 
establishing entitlement to a benefit for a disability, if 
the theories all pertain to the same benefit for the same 
disability, they constitute the same claim.  Robinson v. 
Mansfield, 21 Vet. App. 545, 550 (2008).

Although the RO appears to have addressed the claim on the 
merits, the issue of new and material evidence must be 
addressed in the first instance by the Board because it goes 
to the Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If 
the Board were to adjudicate the claim on the merits without 
resolving the new and material evidence issue, its actions 
would violate its statutory mandate set forth in 38 U.S.C.A. 
§§ 7104(b) and 5108.  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in this regard is 
irrelevant.  Id.  Further analysis, beyond the evaluation of 
whether the evidence submitted in the effort to reopen is new 
and material, is neither required nor permitted.  Id. at 
1384.  Any finding entered when new and material evidence has 
not been submitted "is a legal nullity."  Butler v. Brown, 9 
Vet. App. 167, 171 (1996) (applying an identical analysis to 
claims previously and finally denied, whether by the Board or 
by the RO).  

VA law for claims received after August 29, 2001, provides 
that a claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

The law provides that, with respect to questions involving 
diagnosis or medical causation, credible medical evidence is 
required.  See Lathan v. Brown, 7 Vet. App. 359, 365 (1995).  
Thus, the Veteran's statements do not serve his claim in a 
meaningful way, see Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions; 
such matters require medical expertise), nor do they provide 
a sufficient basis for reopening the previously disallowed 
claim.  See Moray v. Brown, 5 Vet. App. 211, 214 (1995) 
(holding that where resolution of an issue turns on a medical 
matter, lay evidence, even if considered "new," may not 
serve as a predicate to reopen a previously denied claim).

When the case was previously decided in December 2004, the 
claim failed because the evidence did not demonstrate an 
association between the claimed renal disorder diagnosed in 
2001 and military service, years prior thereto or to service 
connected hypertension.  Private medical records showed that 
the Veteran's renal disorder was related to his diabetes 
mellitus.

The evidence received since the December 2004 RO decision 
includes private treatment records and the testimony of the 
Veteran.  The more current clinical evidence continues to 
show an association between the Veteran's renal disorder and 
diabetes mellitus.  However, the evidence recently submitted 
still fails to competently demonstrate an association between 
the Veteran's renal disorder and military service or to a 
service connected disorder.  The Veteran testified that his 
renal disorder is related to his diabetes mellitus and made 
no assertions that the renal disorder is related to service 
or a service-connected disability.  

The Board finds that the evidence submitted since the 
December 2004 rating, is new, as it was not of record at the 
time of the December 2004 rating decision and is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened.  The new evidence, however, does not raise a 
reasonable possibility of substantiating the claim for 
service connection for a renal disorder because it does not 
show the Veteran's renal disorder is related to service or a 
service-connected disability.  Accordingly, new and material 
evidence has not been presented and the petition to reopen 
must be denied. 


ORDER

Service connection for diabetes mellitus is denied.  

New and material evidence not having been submitted to reopen 
the Veteran's claim of entitlement to service connection for 
a renal disorder, the appeal is denied. 



____________________________________________
K.J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


